t c memo united_states tax_court edward r voccola petitioner v commissioner of internal revenue respondent docket no filed date edward r voccola pro_se nina p ching for respondent memorandum opinion nims judge this matter is before the court on respondent’s motion for summary_judgment under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue respondent determined the following deficiencies penalties and addition with respect to petitioner’s federal_income_tax year deficiency penalty addition_to_tax sec_6663 sec_6651 dollar_figure big_number dollar_figure dollar_figure dollar_figure -- 1respondent’s motion for summary_judgment incorrectly states the sec_6651 addition_to_tax as sec_6651 the notice_of_deficiency dated date states the addition as sec_6651 the issues for consideration are whether petitioner underreported income during the years in issue whether petitioner is liable for the addition_to_tax for failure to timely file a return under sec_6651 and whether petitioner is liable for fraud penalties under sec_6663 background on date respondent sent petitioner notices of deficiency for the and tax years petitioner filed a petition with this court on date challenging the determined deficiencies addition_to_tax and penalties at the time he filed his petition petitioner resided in massachusetts on date respondent filed an answer to the petition the answer included an affirmative allegation of fraud petitioner did not file a reply on date pursuant to rule c respondent moved for entry of an order that the undenied allegations in the answer be deemed admitted rule c motion by petitioner the court ordered petitioner to file a reply by date but petitioner never did so on date the court granted respondent’s rule c motion and deemed admitted paragraph sec_5 through bbb of respondent’s answer on date respondent filed a motion for summary_judgment on the basis of the deemed admissions the court ordered petitioner to file a response by date but he did not do so the court heard respondent’s motion on date petitioner did not appear at the hearing and did not file a rule c statement in lieu of an appearance respondent’s motion for summary_judgment requests that we sustain the deficiencies addition_to_tax and penalties determined in the notices of deficiency respondent contends the facts deemed admitted under rule c are sufficient to satisfy his burdens of proof as to the deficiencies addition_to_tax and penalties the deemed admissions under rule c establish the following facts 1the court’s order dated date on respondent’s rule c motion directing petitioner to file a reply was returned to the court marked unclaimed but petitioner later received a copy of the order granting the rule c motion enclosed in a letter respondent sent to petitioner on date almost full months before the hearing on respondent’s motions for summary_judgment petitioner omitted income and claimed false deductions on his and income_tax returns as part of a 10-year pattern of intentionally evading tax on date petitioner was indicted on three counts of tax_evasion in violation of sec_7201 petitioner was charged with filing fraudulent joint income_tax returns for the and taxable years in that they overstated itemized_deductions reported negative taxable_income and reported a tax_liability of zero petitioner pleaded guilty to all counts and the u s district_court for the district of massachusetts entered judgment accordingly on date on date petitioner was indicted on counts of securities fraud counts of falsely representing social_security numbers counts of mail fraud and count of wire fraud petitioner pleaded guilty to all of the charges for the tax years at issue petitioner filed form sec_1040 u s individual_income_tax_return form sec_1045 application_for tentative refund and form sec_1040x amended u s individual_income_tax_return to claim losses and generate refunds to which he was not entitled for those years on date petitioner filed a late return for the tax_year as a married individual filing separately petitioner claimed and received a refund of dollar_figure petitioner then filed a timely return for the tax_year reporting a liability of dollar_figure and an overpayment of dollar_figure respondent made adjustments to petitioner’s return and recomputed his total_tax liability as dollar_figure petitioner then filed a return for the tax_year and reported a tax_liability of zero and a dollar_figure loss on schedule c profit or loss from business petitioner also filed a form_1045 for the tax_year whereby petitioner claimed a carryback net_operating_loss of dollar_figure resulting from the claimed loss in the taxable_year respondent accordingly issued petitioner a refund of dollar_figure on date on or about date petitioner filed a form 1040x for the tax_year increasing his schedule c loss to dollar_figure he also requested another refund for the tax_year claiming a carryback net_operating_loss of dollar_figure as a result of the increased schedule c loss for the tax_year respondent accordingly issued petitioner a dollar_figure refund on date on or about date petitioner submitted a second form 1040x for the tax_year which further increased his schedule c loss for that year to dollar_figure petitioner again requested a refund for the tax_year claiming a carryback net_operating_loss of dollar_figure resulting from the increased schedule c loss this reduced petitioner’s tax_liability for to zero and the remaining claimed net_operating_loss of dollar_figure was carried forward to the tax_year at the same time petitioner also requested a refund for the tax_year on date respondent issued petitioner refunds for both years of dollar_figure and dollar_figure respectively on or about date petitioner submitted a form 1040x for the tax_year claiming a net operating carryback loss of dollar_figure petitioner then requested a refund of dollar_figure but respondent rejected this claim after the carrybacks and carryforwards on his and tax returns petitioner’s reported taxable_income was negative dollar_figure and negative dollar_figure respectively his reported tax_liabilities were zero and dollar_figure respectively petitioner prepared these returns himself petitioner holds a master’s degree in business administration from temple university graduate school of business a juris doctor degree from suffolk university school of law and a master of laws degree in taxation from boston university school of law he also has years of work experience as a tax specialist petitioner’s correct taxable_income in those years was actually dollar_figure and dollar_figure petitioner claimed unsubstantiated schedule c losses totaling dollar_figure and dollar_figure and unsubstantiated net_operating_loss carrybacks of dollar_figure and dollar_figure respectively petitioner also failed to report interest and dividend income received in both years petitioner’s correct_tax liabilities for and were dollar_figure and dollar_figure respectively thus petitioner understated his income_tax liabilities by dollar_figure and dollar_figure in support of his tax_return petitioner submitted a form_w-2 wage and tax statement purportedly from state street bank trust co ssb t this form_w-2 understated his wage income for the year and was not the one actually prepared or issued by ssb t on schedules c of his returns for the and tax years petitioner also wrongfully claimed he was a trader in securities using a mark-to-market accounting_method petitioner failed to maintain complete and accurate records of his income-producing activities and to produce such records to respondent in connection with the examination of his and tax returns discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the first issue for decision is whether we should grant respondent summary_judgment as to the deficiencies for the years in question respondent’s motion is supported by petitioner’s failure to answer the affirmative allegations in the answer where a reply is not filed the affirmative allegations in the answer will be deemed denied unless the commissioner within days after expiration of the time for filing the reply files a motion that specified allegations in the answer be deemed admitted rule c facts deemed admitted under rule c are considered conclusively established and may be relied on by the commissioner even when he bears the burden_of_proof 29_f3d_1533 11th cir affg tcmemo_1992_198 in his answer respondent alleged that petitioner understated income by neglecting to report interest and dividends received underreporting wages and failing to substantiate claimed losses because petitioner did not reply to these allegations and the court granted respondent’s rule c motion petitioner is deemed to have admitted these facts these admissions are adequate to support respondent’s burden of proving no genuine issue of material fact exists as to the deficiency determinations accordingly we will grant respondent’s motion as to the deficiencies determined for the years in issue the second issue for decision is whether we should grant respondent’s motion for summary_judgment as to the sec_6651 addition_to_tax for the tax_year sec_6651 provides for an addition_to_tax of up to percent for failure to timely file a return unless such failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 since petitioner did not deny the affirmative allegation that he filed his return late he is deemed to have admitted this fact and is liable for the addition_to_tax under sec_6651 we accordingly will grant respondent’s motion for summary_judgment as to the sec_6651 addition_to_tax the third issue is whether we should grant respondent’s motion for summary_judgment as to the sec_6663 fraud penalties sec_6663 imposes a penalty equal to percent of the portion of any underpayment attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that some portion of the underpayment for each year is due to fraud with the intent to evade tax sec_7454 rule b deemed admissions under rule c are sufficient to satisfy this burden 77_tc_334 petitioner’s deemed admissions also satisfy respondent’s burden_of_proof for the sec_6663 fraud penalties petitioner is deemed to have admitted that he fraudulently omitted income and claimed false deductions as part of a plan to evade tax these admissions sufficiently establish that some portion of the underpayment for each year was due to fraud with intent to evade tax we therefore will grant respondent’s motion for summary_judgment as to the sec_6663 penalties to reflect the foregoing an appropriate order and decision will be entered
